NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


JAMES ROBERT GAINES,                      )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-1986
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed March 7, 2018.

Appeal from the Circuit Court for
Manatee County; Susan B. Maulucci,
Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



CASANUEVA, CRENSHAW, and SALARIO, JJ., Concur.